     Case 2:14-cv-09405 Document 17 Filed 06/10/20 Page 1 of 2 PageID #: 56



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION

IN RE:      ETHICON, INC.,
            PELVIC REPAIR SYSTEMS
            PRODUCTS LIABILITY LITIGATION                                   MDL 2327

THIS DOCUMENT RELATES TO:

WILLENE CARRIGG,

                                       Plaintiff,

v.                                                           Civil Action No. 2:14-cv-09405

ETHICON, INC.,
ETHICON, LLC, and
JOHNSON & JOHNSON,

                                       Defendants.

                          MEMORANDUM OPINION AND ORDER

         On February 8, 2019, a Suggestion of Death was filed by plaintiff's counsel suggesting the

death of Willene Carrigg during the pendency of this civil action. [ECF No. 13]. On May 3, 2019,

plaintiff’s counsel filed Motion for Extension of Time to Serve Non-Parties with Plaintiff’s

Suggestion of Death. In that Motion, plaintiff’s counsel requested until August 8, 2019 to serve

non-parties.

         Pursuant to Federal Rule of Civil Procedure 25(a) and Pretrial Order (“PTO”) # 308

(Requirements for Counsel to Deceased Plaintiffs) filed in In re: Ethicon, Inc., Pelvic Repair

System Products Liab. Litig., 2:12-md-2327 [ECF No. 6218], the time to substitute a proper party

for the deceased party has expired and there has been no motion to substitute the deceased party.

Willene Carrigg was the only plaintiff named in this civil action.
    Case 2:14-cv-09405 Document 17 Filed 06/10/20 Page 2 of 2 PageID #: 57



       The court ORDERS that pursuant to Rule 25(a) and PTO # 308, this case is DISMISSED

without prejudice and STRICKEN from the docket. Any pending motions are DENIED as moot.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER: June 10, 2020




                                             2
